               Case 2:19-cv-01161-JLR Document 31 Filed 04/21/20 Page 1 of 3



1

2

3

4

5

6
                                  IN THE UNITED STATES DISTRICT COURT
7                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
8
          THE PHOENIX INSURANCE COMPANY,
9                                                         No. 2:19-cv-01161-JLR
                                   Plaintiff,
10
                  vs.                                     ORDER EXTENDING DEADLINES
11
          RJB WHOLESALE INC., a Washington                (CLERK’S ACTION REQUIRED)
          Corporation; JEFFREY CASTLEBERRY and
12
          “JANE DOE” CASTLEBERRY, husband and
          wife and the marital community composed
13        thereof,
14                          Defendant.

15

16             No party filed an opposition to Defendant RJB Wholesale, Inc.’s (“RJB”) amended

17   motion to extend the initial discovery deadlines. (See generally Dkt.) Ordinarily, “if a party

18   fails to file papers in opposition to a motion, such failure may be considered by the court as an

19   admission that the motion has merit.” Local Rules W.D. Wash. LCR 7(b)(2). Accordingly, the

     //
20
     //
21
     //
22

23        No. 2:19-cv-01161-JLR                                                          Skyline Tower
                                                                                         Suite 1500
          (Proposed) Order Extending Deadlines - Page 1                                  10900 NE 4th Street
     1045814.1 - 364901 -0003
24                                                                                       Bellevue, WA 98004
                                                                       425.455.1234 | www.insleebest.com
               Case 2:19-cv-01161-JLR Document 31 Filed 04/21/20 Page 2 of 3



1    court GRANTS RJB’s motion (Dkt. # 29). Further, the court ORDERS that the Initial Disclosure

2    and Combined Joint Status Report and Discovery Plan deadlines are extended to May 21, 2020.

3
               ENTERED this 21st day of April, 2020.
4

5

6                                                       A
                                                        JAMES L. ROBART
7
                                                        United States District Judge
8

9
     Presented by:
10
     INSLEE, BEST, DOEZIE & RYDER, P.S.
11
     By: /s/ Mark S. Leen
12
       Mark S. Leen, WSBA # 35934
       10900 NE 4th Street, Suite 1500
13     Bellevue, WA 98004
       Tel: 425-455-1234
14     Fax: 425-635-7720
       Email: mleen@insleebest.com
15     Attorneys for Defendant RJB Wholesale Inc.

16

17

18

19

20

21

22

23      No. 2:19-cv-01161-JLR                                                        Skyline Tower
                                                                                     Suite 1500
        (Proposed) Order Extending Deadlines - Page 2                                10900 NE 4th Street
     1045814.1 - 364901 -0003
24                                                                                   Bellevue, WA 98004
                                                                   425.455.1234 | www.insleebest.com
               Case 2:19-cv-01161-JLR Document 31 Filed 04/21/20 Page 3 of 3



1                                    CERTIFICATE OF SERVICE

2            I hereby certify that on this 20th day of March, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
3    to the following:

4     Attorneys for Plaintiff The Phoenix Insurance
      Company:
5
      Thomas Lether, WSBA #18089
      Eric J. Neal, WSBA #31863
6
      Lether Law Group
      1848 Westlake Avenue North, Suite 100
7
      Seattle, WA 98109
8

9              DATED this 20th day of March, 2020 at Bellevue, Washington.

10                                                 /s/ Mark S. Leen
                                                   Mark S. Leen, WSBA # 35934
11                                                 10900 NE 4th Street, Suite 1500
                                                   Bellevue, WA 98004
12                                                 Tel: 425-455-1234
                                                   Fax: 425-635-7720
13                                                 Email: mleen@insleebest.com
                                                   Attorneys for Defendant RJB Wholesale Inc.
14

15

16

17

18

19

20

21

22

23      No. 2:19-cv-01161-JLR                                                             Skyline Tower
                                                                                          Suite 1500
        (Proposed) Order Extending Deadlines - Page 3                                     10900 NE 4th Street
     1045814.1 - 364901 -0003
24                                                                                        Bellevue, WA 98004
                                                                        425.455.1234 | www.insleebest.com
